Exhibit 10.1
EXECUTION COPY
THIRD AMENDMENT AND RESTATEMENT AGREEMENT (this “Agreement”) dated as of
December 21, 2010, among USG CORPORATION, a Delaware corporation (the
“Borrower”), the LENDERS party hereto and JPMORGAN CHASE BANK, N.A., as
administrative agent under the Second Amended and Restated Credit Agreement
dated as of January 7, 2009, among the Borrower, the Lenders party thereto,
JPMorgan Chase Bank, N.A., as administrative agent (the “Administrative Agent”),
and Goldman Sachs Credit Partners, L.P., as syndication agent (as amended,
supplemented or otherwise modified, the “Existing Credit Agreement”).
WHEREAS the Borrower has requested, and the undersigned Lenders (such term and
each other capitalized term used but not defined in these recitals having the
meaning assigned to such term in Section 1 hereof) and the Administrative Agent
have agreed, upon the terms and subject to the conditions set forth herein and
in the Restated Credit Agreement (as defined below), that (a) the Existing
Credit Agreement will be amended and restated as provided herein and (b) the
Loan Parties will reaffirm their respective obligations (including, without
limitation, the grant of a security interest in their respective Collateral)
under the Collateral Documents and the Guarantee Agreement.
NOW, THEREFORE, the Borrower, the undersigned Lenders and the Administrative
Agent hereby agree as follows:
SECTION 1. Defined Terms. Capitalized terms used but not defined herein shall
have the respective meanings assigned to such terms in the Restated Credit
Agreement referred to below (except as otherwise expressly set forth herein).
SECTION 2. Restatement Effective Date. (a) The transactions provided for in
Section 3 hereof shall be consummated at a closing to be held on the Restatement
Effective Date at the offices of Cravath, Swaine & Moore LLP, or at such other
time and place as the parties hereto shall agree upon.
(b) The “Restatement Effective Date” shall be specified by the Borrower, and
shall be a date not later than December 21, 2010, as of which date all the
conditions set forth or referred to in Section 4 hereof shall have been
satisfied.
SECTION 3. Amendment and Restatement of the Existing Credit Agreement.
(a) Effective on the Restatement Effective Date, the Existing Credit Agreement
is hereby amended and restated to read in its entirety as set forth in Exhibit A
hereto (the “Restated Credit Agreement”).

 





--------------------------------------------------------------------------------



 



(b) The aggregate principal amount of all Revolving Loans, Swingline Loans,
Letters of Credit and Overadvances (in each case, if any) outstanding under the
Existing Credit Agreement on the Restatement Effective Date shall continue to be
outstanding under the Restated Credit Agreement and from and after such date,
the terms of the Restated Credit Agreement will govern the rights of the
Administrative Agent, the Lenders and the Issuing Bank with respect thereto,
including, without limitation, the Applicable Rate applicable to such
outstanding Loans.
(c) As of the Restatement Effective Date and after giving effect to the
transactions set forth in the Master Assignment Agreement dated as of the date
hereof among the Borrower, the Lenders party thereto and the Administrative
Agent, (i) the Revolving Commitments (as such term is defined in the Existing
Credit Agreement) shall be automatically reduced from $500,000,000 to
$400,000,000 in accordance with Section 2.08 of the Restated Credit Agreement,
provided that the Lenders hereby waive the advance notice requirement set forth
in Section 2.08(c) of the Restated Credit Agreement in respect of such reduction
and (ii) immediately following the Revolving Commitment reduction referenced in
clause (i) of this paragraph (c), each Lender party hereto shall be deemed to
have assigned that portion of its interests, rights and obligations with respect
to the Revolving Commitments of such Lender outstanding under the Restated
Credit Agreement on the Restatement Effective Date (all such interests, rights
and obligations to be referred to herein as the “Assigned Interests”), or shall
be deemed to have assumed a portion of the Assigned Interests so assigned
pursuant to this clause (ii), in accordance with Section 9.04 of the Restated
Credit Agreement such that, upon given effect to such assignment and assumption,
each such Lender holds Revolving Commitments (and a pro rata share of the
interests in respect of Letters of Credit, Swingline Loans and Overadvances) in
an amount equal to that set forth on Schedule 2.01 of the Restated Credit
Agreement opposite such Lender’s name, provided that the Administrative Agent
and the Lenders hereby waive the minimum assignment requirements, the
recordation fee requirement and the requirement to execute a separate Assignment
and Assumption, in each case set forth in Section 9.04(b)(ii) of the Restated
Credit Agreement in respect of such assignments and assumptions. Without
limiting the generality of the foregoing, each Lender party hereto hereby makes
the representations and warranties required to be made under paragraphs 1.1 and
1.2, respectively, of Annex I to Exhibit A to the Restated Credit Agreement by
an Assignor and Assignee with respect to the Assigned Interests being assigned
or assumed by such Lender hereunder, as the case may be. The Borrower hereby
consents to each such assignment and assumption.
SECTION 4. Conditions. The consummation of the transactions set forth in
Section 3 hereof shall be subject to the satisfaction of the following
conditions precedent:
(a) Loan Documents. The Administrative Agent (or its counsel) shall have
received (i) from the Borrower and each Lender a counterpart of this Agreement
signed on behalf of such party (or written evidence reasonably satisfactory to
the Administrative Agent (which may include facsimile or other electronic
transmission of a signed signature page) that such party has signed a
counterpart of this Agreement), (ii) from each party thereto a counterpart of a
Reaffirmation Agreement substantially in the form of Exhibit B hereto (the
“Reaffirmation Agreement”) signed on behalf of such party (or written evidence
reasonably satisfactory to the Administrative

 

2



--------------------------------------------------------------------------------



 



Agent (which may include facsimile or other electronic transmission of a signed
signature page) that such party has signed a counterpart of the Reaffirmation
Agreement) and (iii) a favorable written opinion (addressed to the
Administrative Agent and the Lenders and dated the Restatement Effective Date)
of each of (A) Jones Day, counsel for the Borrower and the other Loan Parties,
substantially in the form of Exhibit C hereto, and (B) local counsel in each
jurisdiction where a Loan Party is organized (other than any such jurisdiction
covered by the opinion given pursuant to the immediately preceding clause (A)),
in each case covering such matters relating to the Loan Parties, the Loan
Documents or the Restatement Transactions as the Administrative Agent shall
reasonably request.
(b) Closing Certificates; Certified Certificate of Incorporation; Good Standing
Certificates. The Administrative Agent shall have received (i) a certificate of
each Loan Party, dated the Restatement Effective Date and executed by its
Secretary or Assistant Secretary, which shall (A) certify the resolutions of its
Board of Directors, members or other body authorizing the execution, delivery
and performance of the Loan Documents to which it is a party, (B) identify by
name and title and bear the signatures of the Financial Officers and any other
officers of such Loan Party authorized to sign the Loan Documents to which it is
a party and (C) contain appropriate attachments, including the certificate or
articles of incorporation or organization of each Loan Party certified by the
relevant authority of the jurisdiction of organization of such Loan Party and a
true and correct copy of its by-laws or operating, management or partnership
agreement (or, in lieu thereof, a certification to the effect that such
constating documents have not been amended or otherwise modified since
January 7, 2009), and (ii) a good standing certificate for each Loan Party from
its jurisdiction of organization (and, to the extent that such good standing
certificate is not dated as of the Restatement Effective Date, a bring-down good
standing certificate dated as of the Restatement Effective Date).
(c) No Default Certificate. The Administrative Agent shall have received a
certificate, signed by the chief financial officer or treasurer of the Borrower
and dated the Restatement Effective Date, (A) stating that, as of the
Restatement Effective Date and after giving effect to the Restatement
Transactions, no Default or Event of Default has occurred and is continuing and
(B) stating that the representations and warranties contained in the Loan
Documents that are qualified by materiality are true and correct and the
representations and warranties contained in the Loan Documents that are not so
qualified are true and correct in all material respects, in each case on and as
of such date with the same effect as if made on and as of such date, except to
the extent such representations and warranties expressly relate to an earlier
date, in which case such representations and warranties shall be true and
correct (or true and correct in all material respects, as the case may be) as of
such earlier date.
(d) Fees. The Administrative Agent (or, if required by the relevant Loan
Document or other written agreement relating to any document, the applicable
Lender or Affiliate thereof) shall have received all fees and other amounts due
and payable by any Loan Party on or prior to the Restatement Effective Date,
including, to the extent invoiced, reimbursement or payment of all out-of-pocket
expenses (including reasonable fees, charges and disbursements of counsel), in
each case, required to be reimbursed or paid by any Loan Party under any Loan
Document or any other written agreement relating to any Loan Document entered
into by the Borrower and the Administrative Agent (or by the applicable Lender
or Affiliate thereof, as the case may be). In addition, the Borrower shall have
paid to the Administrative Agent, for the account of the Administrative Agent,
the Issuing Bank and the Lenders, all unpaid fees, interest and other amounts
that have accrued under the Existing Credit Agreement prior to the Restatement
Effective Date.

 

3



--------------------------------------------------------------------------------



 



(e) Perfection Certificate; Lien Searches. The Administrative Agent shall have
received (i) a completed Perfection Certificate, dated the Restatement Effective
Date, together with all attachments contemplated thereby and (ii) the results of
a recent lien search in the jurisdictions requested by the Administrative Agent
based on the Perfection Certificate, and such search shall reveal no Liens on
any of the assets of the Loan Parties except for Liens permitted by Section 6.02
of the Restated Credit Agreement or discharged on or prior to the Restatement
Effective Date pursuant to a pay-off letter or other documentation reasonably
satisfactory to the Administrative Agent.
(f) Borrowing Base Certificate. The Administrative Agent shall have received a
Borrowing Base Certificate dated as of the Restatement Effective Date that
calculates the Borrowing Base as of November 30, 2010.
(g) Filings, Registrations and Recordings. Each document (including any Uniform
Commercial Code financing statement) required by the Collateral Documents or
under law or reasonably requested by the Administrative Agent to be filed,
registered or recorded in order to create in favor of the Administrative Agent,
for the benefit of the Secured Parties, a perfected Lien on the Collateral
described therein, prior to and superior in right to any other Person (other
than with respect to Liens expressly permitted by clauses (ii) through (iv),
(vi) and (xi) of Section 6.02 of the Restated Credit Agreement), shall be in
proper form for filing, registration or recordation.
(h) “Know Your Customer” Requirements. The Lenders shall have received all
documentation and other information requested by the Administrative Agent and
required under applicable “know your customer” rules and regulations, including
all information required to be delivered pursuant to Section 9.13 of the
Restated Credit Agreement.
SECTION 5. Effectiveness; Counterparts; Amendments. This Agreement shall become
effective when copies hereof that, when taken together, bear the signatures of
the Borrower, the Administrative Agent, each of the Lenders (as such term is
defined in the Existing Credit Agreement) and each Lender that will have a
Revolving Commitment on the Restatement Effective Date shall have been received
by the Administrative Agent. This Agreement may not be amended nor may any
provision hereof be waived except pursuant to a writing signed by the Borrower,
the Administrative Agent and each of the Lenders party hereto. This Agreement
may be executed in two or more counterparts, each of which shall constitute an
original but all of which when taken together shall constitute a single
contract. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic transmission shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

4



--------------------------------------------------------------------------------



 



SECTION 6. Perfection Certificate. The Lenders hereby agree that the delivery of
the Perfection Certificate pursuant to Section 4(e) hereof shall satisfy the
Borrower’s obligation to deliver the certificate required by Section 4.01(f) of
the Security Agreement with respect to the fiscal year of the Borrower ending
December 31, 2010.
SECTION 7. No Novation. Until this Agreement becomes effective in accordance
with its terms and the Restatement Effective Date shall have occurred, the
Existing Credit Agreement shall remain in full force and effect and shall not be
affected hereby. After the Restatement Effective Date, all obligations of the
Borrower under the Existing Credit Agreement shall become obligations of the
Borrower under the Restated Credit Agreement and the provisions of the Existing
Credit Agreement shall be superseded by the provisions of the Restated Credit
Agreement.
Without limiting the generality of the foregoing, this Agreement shall not
extinguish the Loans outstanding under the Existing Credit Agreement or any
other obligations for the payment of money outstanding under the Existing Credit
Agreement or release the Liens granted under or the priority of any Collateral
Document or any security therefor. Nothing herein contained shall be construed
as a substitution or novation of the Loans outstanding under the Existing Credit
Agreement or any other obligations for the payment of money outstanding under
the Existing Credit Agreement, in each case which shall remain outstanding after
the Restatement Effective Date as modified hereby. Nothing implied herein shall
be construed as a release or other discharge of the Borrower or any Subsidiary
thereof under any Loan Document from any of its obligations and liabilities as
the “Borrower”, a “Grantor” or a “Guarantor” under the Existing Credit Agreement
or the Loan Documents. Notwithstanding any provision of this Agreement, the
provisions of Sections 2.15, 2.16, 2.17 and 9.03 of the Existing Credit
Agreement as in effect immediately prior to the Restatement Effective Date will
continue to be effective as to all matters arising out of or in any way related
to facts or events existing or occurring prior to the Restatement Effective
Date.
SECTION 8. Notices. All notices hereunder shall be given in accordance with the
provisions of Section 9.01 of the Restated Credit Agreement.
SECTION 9. Applicable Law; Waiver of Jury Trial. (A) THIS AGREEMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
(B) EACH PARTY HERETO HEREBY AGREES AS SET FORTH IN SECTIONS 9.09 AND 9.10 OF
THE RESTATED CREDIT AGREEMENT AS IF SUCH SECTIONS WERE SET FORTH IN FULL HEREIN.
[Remainder of page intentionally left blank]

 

5



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.

            USG CORPORATION
      By:   /s/ Karen L. Leets         Name:   Karen L. Leets        Title:  
Vice President and Treasurer   

 

6



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A.,
Individually and as Administrative Agent, Issuing
Bank and Swingline Lender
      By:   /s/ Peter S. Predun         Name:   Peter S. Predun        Title:  
Executive Director   

 

7



--------------------------------------------------------------------------------



 



            SIGNATURE PAGE TO THE THIRD
AMENDMENT AND RESTATEMENT
AGREEMENT DATED AS OF
DECEMBER 21, 2010, AMONG USG
CORPORATION, THE LENDERS
PARTY THERETO AND JPMORGAN
CHASE BANK, N.A., AS
ADMINISTRATIVE AGENT, ISSUING
BANK AND SWINGLINE LENDER

MORGAN STANLEY BANK, N.A.
Name of Institution
      By:   /s/ Sherrese Clarke         Name:   Sherrese Clarke        Title:  
Authorize Signatory            By:   N/A         Name:   N/A        Title:  
N/A   

 

8



--------------------------------------------------------------------------------



 



            SIGNATURE PAGE TO THE THIRD
AMENDMENT AND RESTATEMENT
AGREEMENT DATED AS OF
DECEMBER 21, 2010, AMONG USG
CORPORATION, THE LENDERS
PARTY THERETO AND JPMORGAN
CHASE BANK, N.A., AS
ADMINISTRATIVE AGENT, ISSUING
BANK AND SWINGLINE LENDER

WELLS FARGO BANK, N.A.
Name of Institution
      By:   /s/ James R. Bednark         Name:   James R. Bednark       
Title:   Senior Vice President            By:           Name:           Title:  
   

 

9



--------------------------------------------------------------------------------



 



            SIGNATURE PAGE TO THE THIRD
AMENDMENT AND RESTATEMENT
AGREEMENT DATED AS OF
DECEMBER 21, 2010, AMONG USG
CORPORATION, THE LENDERS
PARTY THERETO AND JPMORGAN
CHASE BANK, N.A., AS
ADMINISTRATIVE AGENT, ISSUING
BANK AND SWINGLINE LENDER

Royal Bank of Canada
Name of Institution
      By:   /s/ Pierre Nolvege         Name:   Pierre Nolvege        Title:  
Authorized Signatory            By:           Name:           Title:      

 

10



--------------------------------------------------------------------------------



 



            SIGNATURE PAGE TO THE THIRD
AMENDMENT AND RESTATEMENT
AGREEMENT DATED AS OF
DECEMBER 21, 2010, AMONG USG
CORPORATION, THE LENDERS
PARTY THERETO AND JPMORGAN
CHASE BANK, N.A., AS
ADMINISTRATIVE AGENT, ISSUING
BANK AND SWINGLINE LENDER

US Bank National Association
Name of Institution
      By:   /s/ Christopher Fudge         Name:   Christopher Fudge       
Title:   VP            By:           Name:           Title:      

 

11



--------------------------------------------------------------------------------



 



            SIGNATURE PAGE TO THE THIRD
AMENDMENT AND RESTATEMENT
AGREEMENT DATED AS OF
DECEMBER 21, 2010, AMONG USG
CORPORATION, THE LENDERS
PARTY THERETO AND JPMORGAN
CHASE BANK, N.A., AS
ADMINISTRATIVE AGENT, ISSUING
BANK AND SWINGLINE LENDER

THE NORTHERN TRUST COMPANY
Name of Institution
      By:   /s/ Keith L. Burson         Name:   Keith L. Burson        Title:  
Vice President            By:           Name:           Title:      

 

12



--------------------------------------------------------------------------------



 



            SIGNATURE PAGE TO THE THIRD
AMENDMENT AND RESTATEMENT
AGREEMENT DATED AS OF
DECEMBER 21, 2010, AMONG USG
CORPORATION, THE LENDERS
PARTY THERETO AND JPMORGAN
CHASE BANK, N.A., AS
ADMINISTRATIVE AGENT, ISSUING
BANK AND SWINGLINE LENDER

Goldman Sachs Lending Partners LLC.
      By:   /s/ Mark Walton         Name:   Mark Walton        Title:  
Authorized Signatory   

 

13



--------------------------------------------------------------------------------



 



            SIGNATURE PAGE TO THE THIRD
AMENDMENT AND RESTATEMENT
AGREEMENT DATED AS OF
DECEMBER 21, 2010, AMONG USG
CORPORATION, THE LENDERS
PARTY THERETO AND JPMORGAN
CHASE BANK, N.A., AS
ADMINISTRATIVE AGENT, ISSUING
BANK AND SWINGLINE LENDER

CITIBANK, N.A.
Name of Institution
      By:   /s/ Thomas M. Halsch         Name:   Thomas M. Halsch       
Title:   Vice President            By:           Name:           Title:      

 

14



--------------------------------------------------------------------------------



 



            SIGNATURE PAGE TO THE THIRD
AMENDMENT AND RESTATEMENT
AGREEMENT DATED AS OF
DECEMBER 21, 2010, AMONG USG
CORPORATION, THE LENDERS
PARTY THERETO AND JPMORGAN
CHASE BANK, N.A., AS
ADMINISTRATIVE AGENT, ISSUING
BANK AND SWINGLINE LENDER
      /s/ Bank of America, N.A.       Name of Institution            By:   /s/
Jason Hoefler         Name:   Jason Hoefler        Title:   Vice President   

            By:           Name:           Title:      

 

15



--------------------------------------------------------------------------------



 



EXHIBIT B TO
THIRD AMENDMENT AND
RESTATEMENT AGREEMENT
REAFFIRMATION AGREEMENT (this “Agreement”) dated as of December 21, 2010, among
USG CORPORATION, a Delaware corporation (“Borrower”), each subsidiary of the
Borrower that is a signatory hereto (each, a “Subsidiary Party” and, together
with the Borrower, the “Reaffirming Parties”) and JPMORGAN CHASE BANK, N.A.
(“JPMCB”), as Administrative Agent under the Existing Credit Agreement (as
defined in the Restatement Agreement referred to below).
WHEREAS the Borrower, the Lenders (such term and each other capitalized term
used but not defined herein having the respective meanings assigned to such
terms in the Restatement Agreement (as defined below) or the Existing Credit
Agreement, as the case may be) and JPMCB, as Administrative Agent, Issuing Bank
and Swingline Lender, have entered into the Third Amendment and Restatement
Agreement dated as of December 21, 2010 (the “Restatement Agreement”);
WHEREAS each of the Reaffirming Parties is party to one or more of the
Collateral Documents and the Guarantee Agreement (collectively, the “Reaffirmed
Agreements”);
WHEREAS each Reaffirming Party expects to realize, or has realized, substantial
direct and indirect benefits as a result of the Restatement Agreement becoming
effective and the consummation of the transactions contemplated thereby; and
WHEREAS the execution and delivery of this Agreement is a condition precedent to
the consummation of the transactions contemplated by the Restatement Agreement.
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
ARTICLE I.
Reaffirmation/Third Amendment and Restatement
SECTION 1.01. Reaffirmation. (a) Each of the Reaffirming Parties hereby consents
to the Restatement Agreement and the transactions contemplated thereby and
hereby confirms its guarantees, pledges, grants of security interests and other
agreements, as applicable, under each of the Reaffirmed Agreements to which it
is party and agrees that, notwithstanding the effectiveness of the Restatement
Agreement and the consummation of the transactions contemplated thereby
(including, without limitation, the amendment and restatement of the Existing
Credit Agreement), such guarantees, pledges, grants of security interests and
other agreements shall continue to be in full force and effect and shall accrue
to the benefit of the Lenders under the Restated Credit Agreement. Each of the
Reaffirming Parties further agrees to take any action that may be required under
any applicable law or that is reasonably requested by the Administrative Agent
to ensure compliance by the Borrower with Section 5.10 of the Restated Credit
Agreement and hereby reaffirms its obligations under each similar provision of
each Reaffirmed Agreement to which it is a party.

 

 



--------------------------------------------------------------------------------



 



(b) Each of the Reaffirming Parties party to each of the Reaffirmed Agreements
securing the Obligations hereby confirms and agrees that the Revolving Loans,
the Letters of Credit, the Swingline Loans and the Overadvances (in each case,
if any) have constituted and continue to constitute Obligations (or any word of
like import) under such documents.
SECTION 1.02. Amendment and Restatement. On and after the effectiveness of the
Restatement Agreement, (i) each reference in each Reaffirmed Agreement to the
“Credit Agreement”, “thereunder”, “thereof” or words of like import shall mean
and be a reference to the Restated Credit Agreement, as such agreement may be
amended, modified or supplemented and in effect from time to time and (ii) the
definition of any term defined in any Reaffirmed Agreement by reference to the
terms defined in the “Credit Agreement” shall be amended to be defined by
reference to the defined term in the Restated Credit Agreement, as the same may
be amended, modified or supplemented and in effect from time to time.
ARTICLE II.
Representations and Warranties
Each Reaffirming Party hereby represents and warrants, which representations and
warranties shall survive execution and delivery of this Agreement, as follows:
SECTION 2.01. Organization. Such Reaffirming Party is duly organized and validly
existing and, to the extent such concept is applicable in the corresponding
jurisdiction, in good standing under the laws of the jurisdiction of its
organization.
SECTION 2.02. Authority; Enforceability. Such Reaffirming Party has the
requisite power and authority to execute, deliver and perform its obligations
under this Agreement and has taken all necessary action to authorize the
execution, delivery and performance by it of this Agreement. Such Reaffirming
Party has duly executed and delivered this Agreement, and this Agreement
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms, subject to (a) the effects of bankruptcy, insolvency,
moratorium, reorganization, fraudulent conveyance or other similar laws
affecting creditors’ rights generally, (b) general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law) and (c) implied covenants of good faith and fair dealing.

 

2



--------------------------------------------------------------------------------



 



SECTION 2.03. Reaffirmed Agreements. The representations and warranties of such
Reaffirming Party contained in each Reaffirmed Agreement that are qualified by
materiality are true and correct and the representations and warranties of such
Reaffirming Party contained in each Reaffirmed Agreement that are not so
qualified are true and correct in all material respects, in each case on and as
of the date hereof with the same effect as though made on and as of such date,
except to the extent such representations and warranties expressly relate to an
earlier date (in which case such representations and warranties shall have been
true and correct (or true and correct in all material respect, as the case may
be) as of such earlier date).
ARTICLE III.
Miscellaneous
SECTION 3.01. Notices. All notices and other communications hereunder shall be
made at the addresses, in the manner and with the effect provided in
Section 9.01 of the Restated Credit Agreement.
SECTION 3.02. Loan Document. This Agreement is a Loan Document executed pursuant
to the Restated Credit Agreement and shall (unless otherwise expressly indicated
herein) be construed, administered and applied in accordance with the terms and
provisions thereof.
SECTION 3.03. Section Captions. Section captions used in this Agreement are for
convenience of reference only and shall not affect the construction of this
Agreement.
SECTION 3.04. Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the parties hereto and their respective successors and
assigns.
SECTION 3.05. Amendment. This Agreement may be waived, modified or amended only
by a written agreement executed by each of the parties hereto.
SECTION 3.06. Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original but all of which
shall together constitute one and the same agreement. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Agreement.
SECTION 3.07. Applicable Law; Waiver of Jury Trial. (A) THIS AGREEMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
(B) EACH PARTY HERETO HEREBY AGREES AS SET FORTH IN SECTIONS 9.09 AND 9.10 OF
THE RESTATED CREDIT AGREEMENT AS IF SUCH SECTION WERE SET FORTH IN FULL HEREIN.

 

3



--------------------------------------------------------------------------------



 



SECTION 3.08. No Novation. Neither this Agreement nor the execution, delivery or
effectiveness of the Restatement Agreement shall discharge or release the Lien
or priority of any Loan Document or any other security therefor. Nothing herein
contained shall be construed as a substitution or novation of the obligations
outstanding under the Existing Credit Agreement or instruments securing or
guaranteeing the same, which shall remain in full force and effect, except to
any extent modified hereby or by instruments executed concurrently herewith.
Nothing implied in this Agreement, the Restatement Agreement, the Restated
Credit Agreement or in any other document contemplated hereby or thereby shall
be construed as a release or other discharge of the Borrower or any Subsidiary
Party under any Reaffirmed Agreement from any of its obligations and liabilities
as the “Borrower”, a “Grantor” or a “Guarantor” under the Existing Credit
Agreement or the Reaffirmed Agreements. Each of the Reaffirmed Agreements shall
remain in full force and effect until (as applicable) and except to any extent
modified hereby or in connection herewith.
[Signature Pages Follow]

 

4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

                  USG CORPORATION,    
 
           
 
  by        
 
     
 
Name:    
 
      Title:    
 
                UNITED STATES GYPSUM COMPANY,    
 
           
 
  by        
 
           
 
      Name:    
 
      Title:    
 
                USG INTERIORS, INC.,    
 
           
 
  by        
 
           
 
      Name:    
 
      Title:    
 
                L & W SUPPLY CORPORATION,    
 
           
 
  by        
 
           
 
      Name:    
 
      Title:    
 
                CALIFORNIA WHOLESALE MATERIAL SUPPLY, LLC,    
 
           
 
  by        
 
           
 
      Name:    
 
      Title:    

 

 



--------------------------------------------------------------------------------



 



                  LIVONIA BUILDING MATERIALS, LLC,    
 
           
 
  by        
 
           
 
      Name:    
 
      Title:    
 
                USG FOREIGN INVESTMENTS, LTD.,    
 
           
 
  by        
 
           
 
      Name:    
 
      Title:    
 
                OTSEGO PAPER, INC.,    
 
           
 
  by        
 
           
 
      Name:    
 
      Title:    

 

 



--------------------------------------------------------------------------------



 



                  JPMORGAN CHASE BANK, N.A., as Administrative Agent,    
 
           
 
  by        
 
           
 
      Name:    
 
      Title:    

 

 



--------------------------------------------------------------------------------



 



EXHIBIT C
Form of Jones Day Opinion
[Date of Reaffirmation Agreement]
JPMorgan Chase Bank, N.A., as
administrative agent under, and
the lenders party to, the
Reaffirmation Agreement
referred to below
Re: [Borrower]
Ladies and Gentlemen:
We have acted as special counsel to [                    ] (collectively, the
“Delaware Opinion Parties”), and [                                        ] (the
“Excepted Opinion Party”, and the Excepted Opinion Party together with the
Delaware Opinion Parties, the “Opinion Parties”) in connection with (x) the
[Third Amendment and Restatement Agreement] (the “Amendment”) dated as of
[                    ], among [Borrower], the various financial institutions
party thereto as lenders and JPMorgan Chase Bank, N.A., as Administrative Agent
(in such capacity, the “Administrative Agent”), issuing bank and swingline
lender, (y) the [Third Amended and Restated Credit Agreement] (the “Credit
Agreement”) dated as of [                    ], among [Borrower], the various
financial institutions party thereto as lenders (the “Lenders”) and the
Administrative Agent and the other agents party thereto, which is attached as
Exhibit A to the Amendment and (z) the [Reaffirmation Agreement] (as defined
below), entered into in connection with the [Amendment] and the [Credit
Agreement]. As used herein with respect to a reference to any Transaction
Document (as defined below), “Applicable Opinion Party” (or any variation
thereof) means the Opinion Party(ies) party to such Transaction Document.
This opinion is delivered to you pursuant to Section [_____] of the Amendment.
Capitalized terms used herein, but not otherwise defined herein, have the
meanings set forth for such terms in the Amendment. The Uniform Commercial Code,
as amended and in effect in the State of New York on the date hereof, is
referred to as the “NY UCC”. With your permission, all assumptions and
statements of reliance herein have been made without any independent
investigation or verification on our part except to the extent, if any,
otherwise expressly stated, and we express no opinion with respect to the
subject matter or accuracy of the assumptions or items upon which we have
relied.

 

 



--------------------------------------------------------------------------------



 



[Date of Opinion]
Page 2
In connection with the opinions expressed herein, we have examined such
documents, records and matters of law as we have deemed necessary for the
purposes of this opinion. We have examined, among other documents, the
following:
(a) [Transaction Documents to be listed]; and
(b) [Organizational Documents to be listed].
The documents referred to in items (_____) through (_____) above are referred to
as the “Transaction Documents”. The documents referred to in items (_____)
through (_____) above are referred to as the “Organizational Documents”.
[Assumptions, qualifications and reliances to be agreed upon]
Based on the foregoing, and subject to the limitations, qualifications and
assumptions set forth in this letter, we are of the opinion that:

(1)   Each Opinion Party is an organization existing and in good standing under
the laws of the jurisdiction of its organization. Each Delaware Opinion Party
has the organizational power and authority to execute and deliver the
Transaction Documents and perform its obligations thereunder.

(2)   The execution and delivery by each Applicable Opinion Party of the
Transaction Documents and performance by such Opinion Party of its obligations
thereunder:

  (i)   do not violate any agreement, instrument, order, writ, judgment,
injunction, decree, determination, or award binding upon such Opinion Party or
its property (this opinion being limited (x) to those agreements, instruments,
orders, writs, judgments, injunctions, decrees, determinations and awards that
have been identified to us in the [Officer’s Certificate] (collectively, the
“Reviewed Agreements”) and (y) in that we express no opinion with respect to any
violation not readily ascertainable from the face of any such Reviewed Agreement
or arising under or based upon any cross default provision insofar as it relates
to a default under an agreement, instrument, order, writ, judgment, injunction,
decree, determination, or award not so identified to us, or arising under or
based upon any covenant of a financial or numerical nature or requiring
computation),

  (ii)   will not result in or require the creation or imposition of any
security interest or lien upon any of the properties of such Opinion Party
pursuant to the provisions of any agreement binding upon such Opinion Party or
its properties other than security interests or liens created by the Transaction
Documents and any other security interests or liens in favor of the
Administrative Agent or the Lenders arising under any of the Transaction
Documents or applicable law (this opinion being limited to the Reviewed
Agreements) and

  (iii)   in the case of each Delaware Opinion Party, do not contravene any
provision of any Organizational Document of such Opinion Party.

 

 



--------------------------------------------------------------------------------



 



[Date of Opinion]
Page 3

(3)   The execution and delivery by each Delaware Opinion Party of the
Transaction Documents and the performance by such Opinion Party of its
obligations thereunder:

  (i)   have been duly authorized by all necessary organizational action by such
Opinion Party,

  (ii)   do not require under the Delaware General Corporation Law or the
Delaware Limited Liability Company Act (as amended, collectively, “Applicable
Delaware Law”) any filing or registration by such Opinion Party with, or notice
to, or approval or consent of, any governmental agency or authority, that has
not been made or obtained except:

  (A)   those required in the ordinary course of business in connection with the
performance by such Opinion Party of its obligations under certain covenants
contained in the Transaction Documents,

  (B)   pursuant to securities and other laws that may be applicable to the
disposition of any collateral subject thereto, and

  (D)   other filings under securities laws and filings, registrations, consents
or approvals, in each case, not required to be made or obtained by the date
hereof, and

  (iii)   do not violate Applicable Delaware Law applicable to such Opinion
Party or its property.

[                                        ], sole member of the Excepted Opinion
Party, has been duly authorized by all necessary organizational action by
[                                        ] to authorize the Excepted Opinion
Party’s execution, delivery and performance of the Transaction Documents to
which the Excepted Opinion Party is a party (it being acknowledged that we
express no opinion herein as to the execution, delivery and performance of any
Transaction Document by the Excepted Opinion Party).

(4)   The execution and delivery by each Applicable Opinion Party of the
Transaction Documents and the performance by such Opinion Party of its
obligations thereunder:

  (i)   do not require under present law or present regulation of any
governmental agency or authority of the State of New York or of the United
States of America any filing or registration by such Opinion Party with, or
notice to, or approval or consent of, any governmental agency or authority of
the State of New York or the United States of America that has not been made or
obtained except:

  (A)   those required in the ordinary course of business in connection with the
performance by such Opinion Party of its obligations under certain covenants
contained in the Transaction Documents,

  (B)   pursuant to securities and other laws that may be applicable to the
disposition of any collateral subject thereto, and

 

 



--------------------------------------------------------------------------------



 



[Date of Opinion]
Page 4

  (C)   other filings under securities laws and filings, registrations, consents
or approvals, in each case, not required to be made or obtained by the date
hereof, and

  (ii)   do not violate any present law, or present regulation of any
governmental agency or authority, of the State of New York or the United States
of America applicable to such Opinion Party or its property.

(5)   Each Transaction Document has been duly executed and delivered on behalf
of each Delaware Opinion Party. Each Transaction Document constitutes a valid
and binding obligation of each Applicable Opinion Party, enforceable against
each such Opinion Party in accordance with its terms.

(6)   No Opinion Party is required to register as an “investment company”
(under, and as defined in, the Investment Company Act of 1940, as amended (the
“1940 Act”)) and no Opinion Party is a company controlled by a company required
to register as such under the 1940 Act.

(7)   The Transaction Documents do not, of themselves, affect the sufficiency of
the provisions of the [Security Agreement] (as defined in the [Credit
Agreement]) to create in favor of the Administrative Agent, on behalf of and for
the benefit of the Secured Parties (as defined in the [Credit Agreement]) a
security interest in all right, title and interest of each Opinion Party in such
of the Collateral (as defined in the [Security Agreement]) in which a security
interest can be granted under and pursuant to Article 9 of the NY UCC (such
Collateral being hereinafter referred to as the “Specified UCC Collateral”), to
the extent that the creation of security interests in the Specified UCC
Collateral is governed by the NY UCC.

The opinions set forth above are subject to the following qualifications:
(A) [Qualifications to be agreed upon]
The opinions expressed herein are limited to [Limitations on law to be agreed
upon].
The opinions expressed herein are for the benefit of the addressees hereof and
their respective successors and assigns in connection with the transaction
referred to herein and may not be relied on by such Person for any other purpose
or in any manner or for any purpose by any other person or entity.
Very truly yours,
Jones Day

 

 